Citation Nr: 1519772	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  09-48 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a left elbow disorder, to include as secondary to a service connected bilateral shoulder disability or service connected right hand disability.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana with regard to the issues of entitlement to service connection for bilateral carpal tunnel syndrome and entitlement to service connection for a left elbow disability and from a November 2014 rating decision by a VA RO with regard to the issue of entitlement to service connection for PTSD.    

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) with regard to the issues of entitlement to service connection for bilateral carpal tunnel syndrome and entitlement to service connection for a left elbow disability.

With regard to the issue of entitlement to service connection for bilateral carpal tunnel syndrome, the Board remanded the claim for additional development in May 2012.  In July 2013, the Board denied the claim for bilateral carpal tunnel syndrome among other issues.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In a July 2014 Order, the Court remanded that portion of the July 2013 Board decision which denied entitlement to service connection for bilateral carpal tunnel syndrome and remanded the claim to the Board for proceedings consistent with a Joint Motion for Partial Remand.  

In October 2014, the Board remanded the claim of entitlement to service connection for bilateral carpal tunnel syndrome.  The directed development was completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the issue of entitlement to service connection for a left elbow disability, the Board remanded the claim for additional development in May 2012 and July 2013.  In May 2014, the Board denied the claim.  The Veteran appealed the denial to the Court.  In an October 2014 Order, the Court remanded the May 2014 decision to the Board for proceedings consistent with a Joint Motion for Remand.  In November 2014, the Board remanded the claim.  

The issues of entitlement to service connection for a left elbow disability and PTSD being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral carpal tunnel syndrome is not attributable to his active military service and was not caused or aggravated by a service connected disability.


CONCLUSION OF LAW

Criteria for service connection for bilateral carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records.  The Veteran appeared for a hearing before a DRO with regard to the issue being decided herein.  He was also scheduled to testify at a hearing before the Board, but he failed to report at the scheduled time.  As such, his Board hearing request is considered to have been withdrawn.     

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The Veteran's claim was most recently remanded by the Board to obtain an additional VA examination which the Board finds to be adequate for rating purposes.  The VA examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, while the Veteran's representative, in an informal hearing presentation dated in April 2015, objected to the adequacy of an examination provided to the Veteran (which had be the basis for a Joint Motion for Remand), the representative refers to an earlier examination provided to the Veteran and not to the most recent VA examination obtained in February 2015.  Consequently, the Board finds the examination to be adequate for adjudication purposes.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he has bilateral carpal tunnel syndrome related to service connected bilateral shoulder disabilities or a service connected right hand disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the Veteran's service treatment reports reflects that the Veteran was seen for a report of trauma to his right wrist in June 1978.  He was assessed with severe sprain.  No reference to any nerve injury was included.  Clinical evaluation of the Veteran's upper extremities was normal both at the Veteran's entrance examination in April 1974 and at his separation examination in September 1978.

At a July 2009 VA examination, the Veteran asserted that he had bilateral carpal tunnel syndrome secondary to a left shoulder injury and fracture of the right fifth metacarpal in service.  Following an examination of the Veteran and review of the claims file, the examiner diagnosed bilateral carpal tunnel syndrome (median neuropathy at the wrist), but opined that the carpal tunnel syndrome was unrelated to the Veteran's shoulder injury in service.  The examiner also found that a fifth metacarpal fracture would not likely cause carpal tunnel syndrome particularly as the Veteran's carpal tunnel syndrome is bilateral in nature.

Private treatment reports from F. T. Kaplan, M.D., dated in September 2009 reflect a diagnosis of bilateral carpal tunnel syndrome and neuropathy.  Dr. Kaplan noted that an August 2009 nerve conduction study demonstrated a diffuse peripheral polyneuropathy with probable underlying carpal tunnel syndrome.

At a July 2012 VA examination, the Veteran reported that he began having symptoms of carpal tunnel syndrome three to four years earlier.  The examiner noted that the Veteran had been diagnosed with carpal tunnel syndrome in September 2009.  Following a review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's bilateral carpal tunnel syndrome was less likely than not incurred in or aggravated by the claimed in service injury, event, or illness.  The examiner's rationale was that there was no evidence of carpal tunnel syndrome until 2009 and thus it was not directly incurred while in service.  The examiner also opined that it was less likely than not that bilateral carpal tunnel syndrome was proximately due to or the result of the Veteran's service-connected left acromioclavicular separation which healed and is not a risk factor for carpal tunnel syndrome.  The examiner also noted that service connected metacarpal fracture and hepatitis C are not risk factors for carpal tunnel syndrome.  The examiner indicated that diabetes mellitus type 2 and obesity are risk factors for carpal tunnel syndrome.  Finally, the examiner opined that it is less likely than not that the Veteran's carpal tunnel syndrome was aggravated beyond the natural progression by the Veteran's service connected acromioclavicular separation, hepatitis C, or injury to the fifth metacarpal bone.  The examiner based this opinion on a review of medical literature.  

At a VA examination in February 2015, the Veteran was noted to have been diagnosed with bilateral carpal tunnel syndrome in 2009.  The examiner was requested to provide an opinion as to whether the Veteran's bilateral carpal tunnel syndrome was at least as likely as not caused or aggravated by service connected left and right shoulder disabilities to include left shoulder degenerative arthritis, degenerative changes in the right shoulder, and the service connected right hand disability.  Although the examiner opined that it was less likely than not that bilateral carpal tunnel syndrome was incurred in or caused by the in service event, injury, or illness, it is clear based on the rationale provided that she was responding to the opinion requested with regard to causation and aggravation by the service connected disabilities.  The examiner indicated that based on a review of current medical literature involving the etiology, diagnosis, progression, and treatment of carpal tunnel syndrome, there is no medical literature to support any impact on bilateral carpal tunnel syndrome by the Veteran's other service connected conditions of his right arm.  She noted that carpal tunnel syndrome involves increased pressure at the intracarpal level with ischemia, friction, or angulation with the median nerve.  She also indicated that while the Veteran was noted to have an overlay of polyneuropathy, it is unlikely that injury to a site distal to the intracarpal level would impact the condition.  

In this case, the evidence confirms that the Veteran currently has a diagnosis of carpal tunnel syndrome in his hands bilaterally.  The issue then becomes whether the carpal tunnel syndrome is the result of the Veteran's military service or a service connected disability. 

The Board will first address direct service connection.  However, there is no competent evidence that suggests the Veteran's carpal tunnel syndrome either began during or was otherwise caused by his military service.  Service treatment records do not describe any nerve problems while the Veteran was in service, and his separation physical makes no mention of any nerve problems, finding the Veteran's upper extremities to be normal.

Following service, there is no record of any medical treatment or statement suggesting the presence of any nerve problems in the Veteran's arms for approximately 31 years, when the Veteran first sought treatment for symptoms of bilateral carpal tunnel syndrome in 2009.  This lack of any treatment for or a diagnosis of bilateral carpal tunnel syndrome, while not dispositive, is taken as evidence against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  

The Board finds that the competent evidence does not show a relationship between the Veteran's bilateral carpal tunnel syndrome and his period of active service.  Moreover, the one medical professional to address the question concluded that it was less likely than not that the Veteran's bilateral carpal tunnel syndrome either began during or was otherwise caused by his military service.  As noted above in greater detail, the examiner reviewed the claims file, considered the Veteran's contentions, and provided a rationale to support the opinion. 

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of bilateral carpal tunnel syndrome and the Veteran's period of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his bilateral carpal tunnel syndrome is related to his period of service.

The Board will next address secondary service connection.  The Board finds that the competent evidence does not show a relationship between the Veteran's bilateral carpal tunnel syndrome and his service connected left and right shoulder disabilities or his right hand disability.  The parties to the joint motion for remand found that the July 2012 examiner did not consider the Veteran's right and left shoulder degenerative changes in rendering the opinion.  While the most recent examiner noted only the Veteran's right hand and arm disabilities in the body of her opinion, she was specifically requested to consider both the right and left shoulder degenerative changes and her rationale takes into consideration both the right and left shoulder as well as the right hand.  Moreover, the other examiners of record have also explained why the Veteran's carpal tunnel syndrome was neither caused nor aggravated by any of his service connected disabilities.  As noted above in greater detail, the examiners reviewed the claims file, considered the Veteran's contentions, and provided rationales to support the opinions.  Their opinions are uncontroverted by any medical evidence of record.

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of bilateral carpal tunnel syndrome and any service connected disability.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that his bilateral carpal tunnel syndrome is related to a service connected disability.  

Although the Veteran contends that his bilateral carpal tunnel syndrome is related to service connected disabilities, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions). 

The Veteran's opinion is not competent to provide the requisite etiology of the bilateral carpal tunnel syndrome, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion such as determining the etiology of carpal tunnel syndrome.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his bilateral carpal tunnel syndrome and a service connected disability. 

Therefore, the lay statements regarding the Veteran's bilateral carpal tunnel syndrome being related to a service connected disability are not considered to be competent nexus evidence, as the Veteran is not shown to be medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

As such, the weight of the competent evidence is against a finding that the Veteran's carpal tunnel syndrome resulted from his military service or was caused or aggravated by a service connected disability. Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.




ORDER

Service connection for bilateral carpal tunnel syndrome is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the issues of entitlement to service connection for a left elbow disability, the Veteran's claim was previously remanded in order to obtain a VA examination with etiological opinion.  Specifically, the examiner was requested to provide an etiological opinion as to direct and secondary service connection.  In February 2015, a VA examination with opinion was obtained.  The examiner provided an opinion with regard to direct service connection.  However, no opinion was provided with regard to secondary service connection and the examiner provided no rationale to support the opinion she provided with regard to direct service connection nor did she address a prior private medical opinion.  Consequently, an additional medical opinion with rationale should be obtained.    

With regard to the issue of entitlement to service connection for PTSD, during the pendency of the Veteran's appeal for bilateral carpal tunnel syndrome and a left elbow disability, he also filed a claim seeking service connection for PTSD, among other things.  In a November 2014 rating decision, the claim for PTSD was denied.  The Veteran was notified of the decision in a letter dated in November 2014.  The Veteran submitted a notice of disagreement as to the denial for PTSD that was received in March 2015, within a year of notice of the rating decision.  However, to date, a statement of the case (SOC) does not appear to have been issued.  As such, a remand is required to provide the Veteran a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner for an opinion as to the etiology of his left elbow disability.  If an opinion cannot be provided without an examination, one should be provided.  The examiner is requested to answer the following questions and support such answers with a complete rationale:

Is it at least as likely as not (50 percent or greater) that any of the Veteran's left elbow conditions, to include lateral epicondylitis and degenerative changes were:

a) directly related to service, including the
in-service fall from a truck, 

b) directly caused by his service-connected left shoulder disability.

c)  were aggravated by his service-connected left shoulder disability (meaning that the elbow disability was permanently worsened by the shoulder disability, beyond the natural progression of the condition.  If it is found that the service connected left shoulder condition aggravated the left elbow, the examiner should state to what degree.

In so doing, the examiner should consider the Veteran's lay assertions of elbow pain after falling off a truck, and may not rely solely on an absence of contemporaneous medical treatment.  

The examiner is also asked to comment on the March 2014 private opinion of Dr. Robinson.

2.  Issue a statement of the case which addresses the issue of entitlement to service connection PTSD.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect the appeal to the Board concerning this issue.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

3.  Then, readjudicate the claim for service connection for a left elbow disability.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


